FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ONE INDUSTRIES, LLC, a limited           
liability company,
         Plaintiff-counter-defendant-
                             Appellee,
                   v.
                                               No. 08-55316
JIM O’NEAL DISTRIBUTING, INC., a
                                         
                                                 D.C. No.
corporation,                                 CV-06-01133-JAH
       Defendant-counter-claim-3rd-
            party-plaintiff-Appellant,          OPINION
                   v.
MARC BLANCHARD; LUDOVIC
BOINNARD,
  Third-party-defendants-Appellees.
                                         
        Appeal from the United States District Court
           for the Southern District of California
         John A. Houston, District Judge, Presiding

                  Argued and Submitted
             May 4, 2009—Pasadena, California

                    Filed August 24, 2009

   Before: John T. Noonan, Diarmuid F. O’Scannlain, and
              Susan P. Graber, Circuit Judges.

              Opinion by Judge O’Scannlain;
  Partial Concurrence and Partial Dissent by Judge Graber




                             11595
            ONE INDUSTRIES v. O’NEAL DISTRIBUTING      11599




                        COUNSEL

R. Joseph Trojan, Trojan Law Offices, Beverly Hills, Califor-
nia, argued the cause for Jim O’Neal Distributing, Inc., and
filed the briefs.

Jonathan Hangartner, X-Patents, APC, La Jolla, California,
argued the cause for One Industries, LLC, Marc Blanchard,
and Ludovic Boinnard and filed the brief.


                         OPINION

O’SCANNLAIN, Circuit Judge:

  We venture into the world of motocross racing to determine
whether federal trademark law protects a motorcycle apparel
company’s use of a stylized “O” on its products.
11600       ONE INDUSTRIES v. O’NEAL DISTRIBUTING
                               I

                               A

   Motocross is a popular form of off-road, rough terrain
motorcycle racing. Jim O’Neal Distributing, Inc. (“O’Neal”),
is a leader in the industry. Founded in 1970, O’Neal equips
riders with boots, jerseys, helmets, and other racing indispens-
ables. By 1998, O’Neal had captured 17.5% of the market for
motocross apparel and helmets — about the same proportion,
according to the record, as Ford’s share of the 2006 U.S. car
market.

   Though motocross racing is all about dirt and dust,
O’Neal’s success apparently also depended on fashion. In
1991, O’Neal began decorating its products with a stylized O
followed by an apostrophe (the “O’ mark”). Over the years,
O’Neal experimented with different versions of the O’ mark.
In 1992, O’Neal flattened the original, creating a compressed
mark. A year later, O’Neal created a slanted mark. In 1997,
O’Neal developed a thicker, boxier O’ mark with rounded
corners (the “Rounded O’ mark”). Finally, in 2003, O’Neal
adopted the current O’ mark, which abandons the rounded
corners of the 1997 mark in favor of an angular approach (the
“Angular O’ mark”). The graphical timeline below shows the
evolution of O’Neal’s O’ mark:
            ONE INDUSTRIES v. O’NEAL DISTRIBUTING       11601
O’Neal’s products also often feature a stylized “O’NEAL”
(the “O’NEAL mark”):




  Compared to O’Neal, One Industries, LLC, is a newcomer
to the motocross world. Founded in 1997 by a graphic
designer, One Industries began by selling stickers and decals.
By 2003, One Industries had added helmets and clothing to its
product lines, putting it in direct competition with O’Neal.

  Style is also a pillar of One Industries’ success. In 1999,
One Industries developed the “One Icon,” which it describes
as two interlacing number ones:




Also in 1999, One Industries created the “One Angular”
mark:




Like O’Neal, One Industries now uses the One Icon and the
One Angular mark on motorcycle-related apparel and head-
gear.

                              B

  As One Industries grew from a decal and sticker producer
to a full-fledged motocross apparel company, it attracted
11602       ONE INDUSTRIES v. O’NEAL DISTRIBUTING
O’Neal’s unwelcome eye. In 2006, O’Neal accused One
Industries of infringing the 2003 Angular O’ mark and the
O’NEAL mark. O’Neal asserted that the O’ mark had been in
use “for over a decade,” and the “O’NEAL” mark had been
in use “for over thirty-five years.”

   One Industries did not give an inch, denying that its One
Icon and One Angular marks infringed O’Neal’s trademarks.
One Industries accused O’Neal of falsely representing that its
O’ mark had been in use for over a decade, pointing out that
the Angular O’ mark was created in 2003. According to One
Industries, the One Icon and One Angular marks, which were
created and registered in 1999, are senior to the Angular O’
mark. Two days later O’Neal replied, reiterating its position
that One Industries’ marks infringed the Angular O’ mark and
the O’NEAL mark.

    One Industries subsequently sought a declaratory judgment
in the United States District Court for the Southern District of
California that the One Icon and One Angular marks did not
infringe O’Neal’s trademarks. O’Neal, in its answer, asserted
six counterclaims for trademark infringement of the O’ and
O’NEAL marks, trade dress infringement, and unfair compe-
tition under California state law. O’Neal also brought a third-
party complaint against One Industries’ founders, alleging
trademark infringement and trade dress infringement.

   Before discovery, One Industries moved for a more definite
statement under Federal Rule of Civil Procedure 12(e), claim-
ing that O’Neal’s complaint did not identify the particular
iteration of its O’ mark that was allegedly infringed. In oppo-
sition, O’Neal contended that “[t]here is no need for a more
definite statement” because “O’Neal has used a singular O’
mark that has changed slightly over the years. . . . [O]nly one
mark is at issue in O’Neal’s trademark infringement claim.”

 The district court granted One Industries’ motion for a
more definite statement. It reasoned that “two of the marks
             ONE INDUSTRIES v. O’NEAL DISTRIBUTING         11603
alleged to be one have been registered separately and the
marks presented appear to this Court to be more than just
slightly different.” O’Neal accordingly amended its answer
and counterclaims to assert infringement of the 1997 Rounded
O’ mark. Later, the district court granted summary judgment
to One Industries on all claims. O’Neal timely appealed.

                                II

   O’Neal primarily contends that the district court erred by
refusing to “tack” the different versions of the O’ mark dating
back to 1991. According to O’Neal, each iteration of the O’
mark constituted a continuation of the same mark rather than
a creation of a new mark. Tacking matters because One
Industries first used the One Icon in 1999 — after O’Neal
developed the 1997 Rounded O’ mark but before O’Neal cre-
ated the 2003 Angular O’ mark. It is a cardinal principle of
federal trademark law that the party who uses the mark first
gets priority. See Brookfield Commc’ns, Inc. v. W. Coast
Entm’t Corp., 174 F.3d 1036, 1047 (9th Cir. 1999) (“It is axi-
omatic . . . that the standard test of ownership is priority of
use. . . . [T]he party claiming ownership must have been the
first to actually use the mark in the sale of goods or services.”
(internal quotation marks omitted)). Thus, if the Rounded and
Angular O’ marks are the same mark, then the district court
should have compared the One Icon with the 2003 Angular O’
mark; if the marks are different, however, then the district
court correctly compared the One Icon with the 1997
Rounded O’ mark.

                                A

  Before we reach the merits, we must confront dueling pro-
cedural arguments.

   [1] At the outset, One Industries insists that O’Neal for-
feited the tacking argument by failing to raise it in the district
court. A party normally may not press an argument on appeal
11604        ONE INDUSTRIES v. O’NEAL DISTRIBUTING
that it failed to raise in the district court. See Allen v. Ornoski,
435 F.3d 946, 960 (9th Cir. 2006) (“[A] party cannot treat the
district court as a mere ill-placed bunker to be circumvented
on his way to this court where he will actually engage his
opponents.” (alteration in original) (internal quotation marks
omitted)).

    One Industries emphasizes that O’Neal’s amended counter-
claims, which alleged infringement of the Rounded O’ mark,
did not raise the tacking issue. It also notes that the district
court’s summary judgment order did not address tacking. In
response, O’Neal contends that the district court rejected the
tacking argument in its order granting One Industries’ motion
for a more definite statement. In O’Neal’s view, the law of the
case doctrine precluded it from raising tacking again during
the summary judgment proceedings. O’Neal also argues that
“this entire case has been predicated from the beginning on
the doctrine of tacking.” It points to the original exchange of
litigation threats with One Industries in which the parties dis-
puted whether O’Neal had used the Angular O’ mark for
“over a decade.” Tellingly, however, O’Neal’s Notice of
Appeal refers only to the summary judgment order, not to the
order granting the motion for a more definite statement.

   [2] After picking through the tangled procedural posture of
this case, we are satisfied that O’Neal did not forfeit its tack-
ing claim. Tacking was fleshed out during the proceedings
surrounding the motion for a more definite statement. While
O’Neal did not use the word “tack” in its opposition to the
motion for a more definite statement, it raised the essence of
the claim:

       O’Neal objects to Boinnard and Blanchard’s
    attempt to characterize O’Neal’s O’ mark as “five
    distinct” marks. O’Neal plainly lays out the evolu-
    tion and continued use of the O’ mark since its
    inception in its Third-Party Complaint . . . . Conse-
    quently, no further statement is necessary concerning
            ONE INDUSTRIES v. O’NEAL DISTRIBUTING          11605
    O’Neal’s infringement claim of the O’ mark, given
    the extremely well-settled law that a party is entitled
    to modify a mark over the years if the change neither
    creates a new mark nor changes the commercial
    impression created by the old mark, especially where
    the only change concerned is lettering style.

   In addition, the district court expressly considered and
rejected such argument: “This Court is unpersuaded by
O’Neal’s claim that it uses only one mark that has been
slightly altered over the years because two of the marks
alleged to be one have been registered separately and the
marks presented appear to this Court to be more than just
slightly different.” Thus, the district court had an adequate
opportunity to rule, and actually did rule, on the tacking issue,
making it the “law of the case” and not subject to reopening.
See Agostini v. Felton, 521 U.S. 203, 236 (1997) (“Under [the
law of the case] doctrine, a court should not reopen issues
decided in earlier stages of the same litigation.”). This is
hardly a case in which a party treated the district court “as a
mere ill-placed bunker to be circumvented” on his way to the
appellate court. Allen, 435 F.3d at 960.

   [3] Though we are persuaded that O’Neal raised the tacking
issue in the district court, there remains the problem of
O’Neal’s Notice of Appeal. Federal Rule of Appellate Proce-
dure 3 requires a party’s Notice of Appeal to “designate the
judgment, order, or part thereof being appealed.” Fed. R. App.
P. 3(c)(1)(B). It is undisputed that O’Neal’s Notice of Appeal
references only the summary judgment order, not the order
granting the motion for a more definite statement.

   [4] Because we construe Rule 3(c) liberally, this omission
is not fatal. Just this year, we held that a mistake in a notice
of appeal does not necessarily doom a case:

    [A] mistake in designating the judgment appealed
    from should not bar appeal as long as the intent to
11606       ONE INDUSTRIES v. O’NEAL DISTRIBUTING
    appeal a specific judgment can be fairly inferred and
    the appellee is not prejudiced by the mistake. In
    determining whether “intent” and “prejudice” are
    present, we apply a two-part test: first, whether the
    affected party had notice of the issue on appeal; and,
    second, whether the affected party had an opportu-
    nity to fully brief the issue.

Ahlmeyer v. Nev. Sys. of Higher Educ., 555 F.3d 1051, 1055
(9th Cir. 2009) (internal quotation marks and citation omit-
ted); see also Lynn v. Sheet Metal Workers’ Int’l Ass’n, 804
F.2d 1472, 1481 (9th Cir. 1986).

   [5] The tacking issue was central to the case before and
during litigation and was discussed extensively in O’Neal’s
opening brief on appeal. Accordingly, the appellee was “not
prejudiced by the mistake” and “had notice of the issue on
appeal.” Ahlmeyer, 555 F.3d at 1055. O’Neal’s discussion of
tacking in its opening brief also displays an “intent to appeal
a specific judgment.” Id. In addition, One Industries “had an
opportunity to fully brief the issue” and did so. Id. This case
does not involve an attempt to sandbag the opposing party
with a new issue presented for the first time on appeal.
Accordingly, we conclude that O’Neal did not forfeit the tack-
ing claim.

                              B

   Satisfied that the tacking issue was preserved for appeal,
we turn to O’Neal’s procedural challenge. It contends that the
district court improperly resolved the issue on a Rule 12(e)
motion for a more definite statement rather than in the context
of a summary judgment motion. According to O’Neal,
because One Industries’ Rule 12(e) motion occurred early in
the litigation, “discovery was not yet completed and O’Neal
had no opportunity to demonstrate that the evolving versions
of the O’ mark created the same, continuing commercial
impression to consumers.”
               ONE INDUSTRIES v. O’NEAL DISTRIBUTING                    11607
   [6] We sympathize with O’Neal’s complaint about the
appropriateness of resolving this issue on a Rule 12(e)
motion. Because tacking requires a highly fact-sensitive
inquiry, the better practice is to resolve it on summary judg-
ment, after full discovery. Here, by contrast, the tacking rul-
ing was locked inside an order granting a motion for a more
definite statement. We encourage district courts to avoid
resolving merits issues, especially fact-sensitive questions, on
Rule 12(e) motions. Preserving such questions until later in
the litigation will help prevent claims like this one, where the
losing party complains that it never had a chance to make its
case.

   [7] Nevertheless, in this case, we are persuaded that there
is no reversible error. While O’Neal was on notice that tack-
ing was at issue on the Rule 12(e) motion, it failed to ask the
district court to postpone ruling until after discovery. Nor did
O’Neal move for reconsideration. Having acquiesced in the
resolution of the issue in the disposition of the Rule 12(e)
motion, O’Neal cannot now complain that the district court
should have acted differently.1

                                      C

   [8] Having cleared both procedural roadblocks, we turn,
finally, to the merits of O’Neal’s tacking claim.2 A trademark
  1
     For this reason, we disagree with the dissent’s assertion that the district
court erred “by resolving the tacking question as a matter of law in a
motion for a more definite statement, without receiving any evidence or
making a supportable finding that reasonable minds could not differ on the
issue.” Dissent at 11619. As discussed above, O’Neal did not object to
resolving the issue during a pre-discovery Rule 12(e) motion. The district
judge was not obligated to instruct O’Neal how to litigate its case.
   2
     We have never decided what standard of review to apply to an order
on a motion for a more definite statement. The Fifth Circuit reviews such
orders for an abuse of discretion. See Old Time Enters., Inc. v. Int’l Coffee
Corp., 862 F.2d 1213, 1217 (5th Cir. 1989); Mitchell v. E-Z Way Towers,
Inc., 269 F.2d 126, 130 (5th Cir. 1959). We need not decide the issue here,
however, because the district court resolved tacking as a matter of law.
11608       ONE INDUSTRIES v. O’NEAL DISTRIBUTING
owner may “claim priority in a mark based on the first use
date of a similar, but technically distinct, mark—but only in
the exceptionally narrow instance where the previously used
mark is the legal equivalent of the mark in question or indis-
tinguishable therefrom such that consumers consider both as
the same mark.” Brookfield, 174 F.3d at 1047-48 (internal
quotation marks omitted). Tacking is a question of fact. See
Quiksilver, Inc. v. Kymsta Corp., 466 F.3d 749, 759 (9th Cir.
2006). “A question of fact may be resolved as a matter of law
if reasonable minds cannot differ and the evidence permits
only one conclusion.” Id.

   [9] “The standard for ‘tacking’ . . . is exceedingly strict:
[t]he marks must create the same, continuing commercial
impression, and the later mark should not materially differ
from or alter the character of the mark attempted to be
tacked.” Brookfield, 174 F.3d at 1048 (internal quotation
marks omitted). Our precedent demonstrates that tacking is
allowed only in narrow circumstances. In Brookfield, we con-
cluded that “moviebuff.com” cannot be tacked onto “The
Movie Buff’s Movie Store.” Id. at 1049. There, we reasoned
that “ ‘The Movie Buff’s Movie Store’ and ‘moviebuff.com’
are very different, in that the latter contains three fewer
words, drops the possessive, omits a space, and adds ‘.com’
to the end.” Id. Similarly, in Quiksilver, we held that the dis-
trict court erred in tacking “QUIKSILVER ROXY” onto
“ROXY.” Quiksilver, 466 F.3d at 760. We reasoned that “a
reasonable jury could easily conclude that ‘QUIKSILVER
ROXY’ and ‘ROXY’ did not create the ‘same, continuing
commercial impression’ at the time the ‘ROXY’ brand was
introduced.” Id.

   Here, because One Industries first used the One Icon in
1999, the most relevant comparison is between the Rounded
O’ mark, developed in 1997, and the Angular O’ mark, cre-
ated in 2003:
            ONE INDUSTRIES v. O’NEAL DISTRIBUTING        11609




Because the district court resolved the tacking issue as a mat-
ter of law, we must decide whether the Rounded O’ mark and
the Angular O’ mark differ to such a degree that no reason-
able jury could conclude that they create the “same, continu-
ing commercial impression.”

   [10] We recognize that this is a close case, but we agree
with One Industries and with the district court that O’Neal
cannot meet the “exceedingly strict” standard for tacking.
Although both marks consist of a styled O followed by an
apostrophe, the similarities largely end there. The apostrophes
are markedly different: in the Rounded O’ mark it is entirely
separated from the O and appears to be a standard apostrophe.
In contrast, the Angular O’ mark’s apostrophe is connected to
the main image and looks like a triangle. The lower and upper
horizontal lines on the Rounded O’ mark are thinner than the
corresponding lines on the Angular O’ mark. While the
Rounded O’ mark is boxy, the Angular O’ mark looks like the
outline of a lemon. These differences, in our view, establish
that the two marks are not “indistinguishable.” Brookfield,
174 F.3d at 1047. Like the marks at issue in Brookfield and
Quiksilver, the Rounded O’ mark and the Angular O’ mark
differ in several material respects.

   [11] Cases from other circuits and from the Trademark
Board confirm that tacking will be allowed only if the marks
are virtually identical. The Sixth Circuit has held that “dci”
may not be tacked onto “DCI.” Data Concepts, Inc. v. Digital
Consulting, Inc., 150 F.3d 620, 623-25 (6th Cir. 1998). The
Federal Circuit has concluded that “CLOTHES THAT
WORK. FOR THE WORK YOU DO” cannot be tacked onto
“CLOTHES THAT WORK.” Van Dyne-Crotty, Inc. v. Wear-
Guard Corp., 926 F.2d 1156, 1160 (Fed. Cir. 1991). The
11610       ONE INDUSTRIES v. O’NEAL DISTRIBUTING
Trademark Board has refused to tack the phrase “AMERI-
CAN MOBILPHONE PAGING” with a stars and stripes
background onto “AMERICAN MOBILPHONE” with the
same background. Am. Paging Inc. v. Am. Mobilphone Inc.,
13 U.S.P.Q. 2d 2036 (T.T.A.B. 1989). The Trademark Board
has also refused to tack “PRO-CUTS” onto “PRO-KUT.”
Pro-Cuts v. Schilz-Price Enters. Inc., 27 U.S.P.Q. 2d 1224,
1227 (T.T.A.B. 1993). In one of the few reported cases allow-
ing tacking that we have found, the Trademark Board allowed
a company to tack “Hess’s” onto “Hess.” Hess’s of Allentown,
Inc. v. Nat’l Bellas Hess, Inc., 169 U.S.P.Q. 673, 674-75
(T.T.A.B. 1971).

   [12] Based on this precedent, we conclude that the district
court properly granted One Industries’ motion for a more def-
inite statement. The material differences between the
Rounded O’ mark and the Angular O’ mark, described above,
convince us that this is not one of those “exceptional”
instances in which tacking should be permitted.

                              III

   Persuaded that the district court properly compared the
Rounded O’ mark with the One Icon, we next consider
O’Neal’s claim that the district court erred by finding no like-
lihood of confusion between the two marks. We review a
grant of summary judgment de novo, drawing “all reasonable
inferences . . . in favor of the non-moving party.” Surfvivor
Media, Inc. v. Survivor Prods., 406 F.3d 625, 630 (9th Cir.
2005). “Although disfavored in trademark infringement cases,
summary judgment may be entered when no genuine issue of
material fact exists.” Id.

   [13] To determine whether a “likelihood of confusion”
exists, we employ the eight factor test set forth in AMF Inc.
v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979),
abrogated in part on other grounds as recognized in Mattel,
Inc. v. Walking Mountain Prods., 353 F.3d 792 (9th Cir.
            ONE INDUSTRIES v. O’NEAL DISTRIBUTING        11611
2003): “1. strength of the mark; 2. proximity of the goods; 3.
similarity of the marks; 4. evidence of actual confusion; 5.
marketing channels used; 6. type of goods and the degree of
care likely to be exercised by the purchaser; 7. defendant’s
intent in selecting the mark; and 8. likelihood of expansion of
the product lines.” Whether there is a likelihood of confusion
between two competing marks is a question of fact. Quik-
silver, 466 F.3d at 759.

   We have long cautioned that applying the Sleekcraft test is
not like counting beans. Dreamwerks Prod. Group, Inc. v.
SKG Studio, 142 F.3d 1127, 1129 (9th Cir. 1998). “Some fac-
tors are much more important than others, and the relative
importance of each individual factor will be case-specific.”
Brookfield, 174 F.3d at 1054. “Although some factors — such
as the similarity of the marks and whether the two companies
are direct competitors — will always be important, it is often
possible to reach a conclusion with respect to likelihood of
confusion after considering only a subset of the factors.” Id.
The Sleekcraft factors are not exhaustive, “and non-listed
variables may often be quite important.” Id.

   Applying Sleekcraft, the district court concluded that there
is no likelihood of confusion as a matter of law. Accordingly,
the question we must decide on appeal is whether a reason-
able jury could conclude that a consumer might reasonably
believe that a One Industries helmet is actually an O’Neal hel-
met. In other words, we must step into the shoes of a
motocross racer as he or she browses for helmets. Would con-
fusion be likely?

  The two logos appear as follows:
11612       ONE INDUSTRIES v. O’NEAL DISTRIBUTING
   [14] We consider the Sleekcraft factors in order of their
general importance in this particular case. We begin by recog-
nizing that O’Neal and One Industries compete directly in the
market for motorcycle products, meaning that the second and
fifth Sleekcraft factors weigh in favor of a finding of likeli-
hood of confusion.

   Keeping the relevant market in mind, we turn to the third
Sleekcraft factor: the similarity of the marks. We look to
“sight, sound and meaning” to determine the similarity of
competing marks. Dreamwerks, 142 F.3d at 1131. Because
any consumer confusion in this case would occur as
motocross enthusiasts select helmets inside a store or during
online browsing, sight is significantly more important when
comparing these marks than sound or meaning. Verbally
articulating the Rounded O’ mark or the One Icon, or men-
tally pondering the meaning of the marks, is not part of buy-
ing a motorcycle helmet. Cf. id. (trademark case involving
“Dreamwerks” and “Dreamworks,” in which the identical
sounds of the two marks were important).

   [15] We agree with the district court that the two marks are
visually dissimilar. A key distinguishing characteristic of the
Rounded O’ mark is a prominent apostrophe, which the One
Icon noticeably lacks. The One Icon consists of “two angular
symbols . . . placed in such a way that a ‘Z’-shaped space
appears between the two,” while the “Rounded O is clearly a
letter ‘O’ with a prominent apostrophe and is slightly angled.”
Also, the One Icon sometimes appears in different colors.

   [16] A comparison of how the marks appear in the market-
place confirms the conclusion that the marks are visually dis-
similar. See Lindy Pen Co. v. Bic Pen Corp., 725 F.2d 1240,
1245 (9th Cir. 1984). Below is a snapshot of an O’Neal hel-
met featuring the Rounded O’ mark (left) and a One Indus-
tries helmet (right) featuring the One Icon.
              ONE INDUSTRIES v. O’NEAL DISTRIBUTING                11613




Our hypothetical motocross enthusiast would be able to dis-
tinguish between these helmets. The disputed marks appear in
entirely different locations on the helmets and are surrounded
by different designs. Accordingly, the dissimilarity of the
marks suggests that confusion is unlikely.

   [17] We turn next to the fourth Sleekcraft factor. “Evidence
of actual confusion constitutes persuasive proof that future
confusion is likely.” Thane Int’l, Inc. v. Trek Bicycle Corp.,
305 F.3d 894, 902 (9th Cir. 2002) (internal quotation marks
omitted). “[I]f a party produces evidence from which a rea-
sonable jury could surmise that an appreciable number of
people are confused about the source of the product, then it
is entitled to a trial on the likelihood of confusion — although
it will not necessarily prevail at that trial.” Id. Here, however,
O’Neal produced no evidence of actual confusion between the
Rounded O’ mark and the One Icon.3 Accordingly, the fourth
Sleekcraft factor weighs against a finding of a likelihood of
confusion.

  [18] The lack of evidence of any deceptive intent on One
Industries’ part — the seventh Sleekcraft factor — also
weighs in its favor. “While an intent to confuse consumers is
not required for a finding of trademark infringement, intent to
  3
    O’Neal produced evidence of actual confusion between helmets featur-
ing the Angular O’ mark and One Industries’ helmets. As the district court
concluded, however, O’Neal’s evidence post-dates the advent of the 1999
One Icon and the 2003 Angular O’ mark. Therefore, the evidence is not
relevant to a comparison of the Rounded O’ mark with the One Icon.
11614       ONE INDUSTRIES v. O’NEAL DISTRIBUTING
deceive is strong evidence of a likelihood of confusion. When
the alleged infringer knowingly adopts a mark similar to
another’s, reviewing courts presume that the defendant can
accomplish his purpose: that is, that the public will be
deceived.” Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135,
1148 (9th Cir. 2002) (internal quotation marks and citations
omitted).

   O’Neal contends that One Industries intended to trade on
the goodwill established by the O’ mark. In support of this
argument, O’Neal claims that “at the time One Industries
planned its helmet line, it knew O’Neal was selling helmets.”
O’Neal also emphasizes One Industries’ admission “that in
planning its helmet line it ‘looked [at] what was going on in
the helmet business’ and ‘grabbed pretty much the best hel-
mets in the industry.’ ” “Given that O’Neal’s helmets were
among the best selling helmets, it is reasonable to infer that
One Industries ‘grabbed’ O’Neal’s helmets.” Finally, O’Neal
points out that One Industries did not place its name on its
helmets. “By doing this,” O’Neal contends, “its intent to trade
off the strength of O’Neal’s mark can be inferred.”

   [19] The evidence of intent to deceive O’Neal proffers is
weak, to say the least. O’Neal provides no evidence that
“grabbing the best helmets in the industry” had anything to do
with O’Neal’s O’ mark. In addition, One Industries points out
that the name “One Industries” appears on the boxes and
product literature accompanying its helmets, and that One
Industries “used the two primary logos they had been using
the previous five years, the ‘One Icon’ and the ‘One Angular’
marks.” Because O’Neal offers nothing linking One Industries
to the Rounded O’ mark, no reasonable jury could conclude
that One Industries intended to deceive consumers by trading
off the goodwill associated with the Rounded O’ mark.
Accordingly, the lack of evidence of intent to deceive also
supports the district court’s conclusion.

   [20] Next, we address the first Sleekcraft factor: the
strength of O’Neal’s mark. “Trademark law offers greater
             ONE INDUSTRIES v. O’NEAL DISTRIBUTING          11615
protection to marks that are ‘strong,’ i.e., distinctive.” E. & J.
Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1291 (9th
Cir. 1992). “The strength of a mark is determined by its place-
ment on a continuum of marks from ‘generic,’ afforded no
protection; through ‘descriptive’ or ‘suggestive,’ given mod-
erate protection; to ‘arbitrary’ or ‘fanciful’ awarded maximum
protection.” Id. (internal quotation marks omitted).

   Generic marks are “those that refer to the genus of which
the particular product is a species.” Two Pesos, Inc. v. Taco
Cabana, Inc., 505 U.S. 763, 768 (1992) (internal quotation
marks omitted). “Descriptive terms directly describe the qual-
ity or features of the product.” Brookfield, 174 F.3d at 1058
n.19. “A suggestive mark conveys an impression of a good
but requires the exercise of some imagination and perception
to reach a conclusion as to the product’s nature.” Id. Finally,
“[a]rbitrary and fanciful marks have no intrinsic connection to
the product with which the mark is used; the former consists
of words commonly used in the English language . . . whereas
the latter are wholly made-up terms.” Id. (citation omitted).

   Identifying whether a mark is generic, descriptive, sugges-
tive, arbitrary or fanciful, however, is only the first step of the
inquiry. “The second step is to determine the strength of this
mark in the marketplace.” Miss World (UK) Ltd. v. Mrs. Am.
Pageants, Inc., 856 F.2d 1445, 1449 (9th Cir. 1988), abro-
gated in part on other grounds as recognized in Eclipse
Assocs. Ltd. v. Data Gen. Corp., 894 F.2d 1114 (9th Cir.
1990). When similar marks permeate the marketplace, the
strength of the mark decreases. “In a crowded field of similar
marks, each member of the crowd is relatively weak in its
ability to prevent use by others in the crowd.” Id. (internal
quotation marks omitted).

   [21] The Rounded O’ mark is “fanciful,” entitling it to
strong protection. By itself, the mark neither describes nor
“conveys an impression of a good.” Brookfield, 174 F.3d at
1058 n.19. The Rounded O’ mark has “no intrinsic connection
11616          ONE INDUSTRIES v. O’NEAL DISTRIBUTING
to the product with which the mark is used [i.e. a motocross
helmet]” and is a “wholly made up term[ ].” Id. The record,
however, contains several examples of similar O marks used
by different companies, including Oakley, OGIO, and Alloy
MX. Such use of other “O” symbols weakens the Rounded O’
mark. Based upon these offsetting considerations, we agree
with the district court’s apparent view that the first Sleekcraft
factor, at best, weighs slightly in favor of finding confusion.4

   [22] Although O’Neal and One Industries are direct com-
petitors, we are persuaded that the marks do not look alike,
that O’Neal has not produced evidence of actual confusion,
and that no reasonable jury could infer that One Industries
deliberately appropriated the goodwill associated with the O’
mark. The O’ mark, though conceptually strong, is weakened
by the presence of other, similar marks. In the absence of evi-
dence of actual confusion or intent to deceive, we decline to
grant O’Neal a virtual monopoly on the use of the letter “O”
on motorcycle helmets. The mere fact that the two companies
are direct competitors and happen to use the same letter on
their products is not sufficient to show infringement. Accord-
ingly, we conclude that there is no likelihood of confusion in
this case, and that the district court properly granted summary
judgment to One Industries.

                                    IV

   We turn, lastly, to O’Neal’s remaining claims.
  4
    The sixth Sleekcraft factor — the degree of care that customers are
likely to exercise — does not weigh strongly in either direction. Helmets
are not like T-shirts, but neither are they like cars. We agree with the dis-
trict court’s assessment: “a customer may not be as discerning when pur-
chasing less expensive items such as t-shirts, but the higher price of
helmets would involve a higher degree of care by purchasers.”
            ONE INDUSTRIES v. O’NEAL DISTRIBUTING         11617
                               A

   O’Neal contends that One Industries’ One Angular Mark
infringes its O’NEAL mark. A side-by-side comparison of the
two marks speaks for itself:




   We agree with the district court that because these marks
are “dramatically different,” there is no likelihood of confu-
sion. To be sure, the O’NEAL mark is stronger than the
Rounded O’ mark because it is more distinctive and is not
weakened by other similar marks in the industry. In addition,
we must credit O’Neal’s evidence of actual confusion because
the O’NEAL mark predated the One Icon. Nevertheless, the
evidence of confusion is weak because none of it suggests that
the source of confusion was the alleged similarity between the
O’NEAL mark and the One Angular mark.

   [23] More importantly, a comparison of the two marks
plainly demonstrates that they are not at all similar in sight,
sound, or meaning. The One Angular mark is missing an
apostrophe and an “AL” and is designed in a completely dif-
ferent manner. The two marks sound nothing alike and mean
different things. Again, we decline to grant O’Neal a virtual
monopoly on helmet designs that include the letter “O” or the
word “One.” Because the two marks are entirely different, we
are satisfied that no reasonable jury could find a likelihood of
confusion.

                               B

   [24] O’Neal also claims that One Industries’ trade dress
infringes O’Neal’s trade dress. This claim is unpersuasive.
11618         ONE INDUSTRIES v. O’NEAL DISTRIBUTING
   “In contrast to a trademark, ‘trade dress’ refers to the ‘total
image of a product’ and may include features such as size,
shape, color, color combinations, texture or graphics.” Int’l
Jensen, Inc. v. Metrosound USA, Inc., 4 F.3d 819, 822 (9th
Cir. 1993). O’Neal identifies its trade dress as “its O’NEAL
mark located on the lower side of the helmet in bold typeface
against a graphical background.” To state a claim for trade
dress infringement, a plaintiff must show that its trade dress
“(1) is nonfunctional; (2) is either inherently distinctive or has
acquired a secondary meaning; and (3) is likely to be con-
fused with [the competing trade dress] by members of the
consuming public.” Id. at 823. Although O’Neal’s trade dress
is nonfunctional and has arguably acquired secondary mean-
ing, we have already concluded that no reasonable factfinder
could find a likelihood of confusion between the O’NEAL
mark and the One Icon. Accordingly, the district court prop-
erly granted summary judgment to One Industries.5

                                   V

  Accordingly, the district court’s grant of One Industries’
motion for a more definite statement, and its grant of sum-
mary judgment to One Industries are

  AFFIRMED.




  5
    The district also properly granted summary judgment on O’Neal’s state
law claims for unfair competition and cancellation of trademark registra-
tions. Both sides agree that these claims follow directly from the federal
claims. See Acad. of Motion Picture Arts & Scis. v. Creative House Pro-
motions, Inc., 944 F.2d 1446, 1457 (9th Cir. 1991) (“An action for unfair
competition under Cal. Bus. & Prof. Code §§ 17200 et seq. is substantially
congruent to a trademark infringement claim under the Lanham Act.”)
(internal quotation marks omitted).
              ONE INDUSTRIES v. O’NEAL DISTRIBUTING                 11619
GRABER, Circuit Judge, concurring in part and dissenting in
part:

   I agree with the majority’s conclusion that O’Neal did not
forfeit the tacking argument by failing to raise it in the district
court or in its notice of appeal. Maj. op. at 11603-06. I also
agree with the majority’s treatment of the One Angular
mark/O’Neal mark and the trade dress claim. Maj. op. at
11617. But I disagree with the majority’s holding that the dis-
trict court committed no reversible error by ruling on the tack-
ing issue—which the majority recognizes as a “highly fact-
sensitive inquiry,” maj. op. at 11607—in the context of a
motion for a more definite statement, rather than in post-
discovery summary judgment proceedings or later.

   As the majority acknowledges, tacking is a question of fact.
Maj. op. at 11608; Quiksilver, Inc. v. Kymsta Corp., 466 F.3d
749, 759 (9th Cir. 2006). Whether tacking is an issue of law
or fact was a matter of first impression for the Quiksilver
court. 466 F.3d at 759. The Quiksilver court broke with two
other circuits, recognizing the fact-dependent nature of certain
trademark questions, such as likelihood of confusion and
tacking. See Quiksilver, 466 F.3d at 759; cf. Data Concepts,
Inc. v. Digital Consulting, Inc., 150 F.3d 620, 623 (6th Cir.
1998); Van Dyne-Crotty, Inc. v. Wear-Guard Corp., 926 F.2d
1156, 1159 (Fed. Cir. 1991).

   A court may resolve a question of fact as a matter of law
only if reasonable minds cannot differ and the evidence per-
mits but one conclusion. Quiksilver, 446 F.3d at 759. The dis-
trict court here erred by resolving the tacking question as a
matter of law in a motion for a more definite statement, with-
out receiving any evidence or making a supportable finding
that reasonable minds could not differ on the issue. The court
ruled on the motion on the basis of the parties’ moving papers
only, without oral argument.1 The parties began initial discov-
  1
   The court may have been led astray by One Industries’ reliance on
Sixth Circuit, rather than Ninth Circuit, precedent in its reply in support
11620          ONE INDUSTRIES v. O’NEAL DISTRIBUTING
ery more than a month after submitting their moving papers
on the motion by filing a Joint Discovery Plan on December
15, 2006.

   In my view, it was inappropriate for the court to decide that
O’Neal was not permitted to tack its 2003 mark to its older
marks as a matter of law in a pre-discovery Federal Rule of
Civil Procedure 12(e) order. At that stage in the litigation, it
would have been impossible for the district court to conclude
that reasonable minds could not differ and that the evidence
permitted only one conclusion regarding tacking. Indeed, the
court made no such finding, and the majority itself concedes
that this is a “close case.” Maj. op. at 11609.2 The order grant-
ing the motion states only that the “Court is unpersuaded by
O’Neal’s claim that it uses only one mark that has been
slightly altered over the years.” That conclusory statement,
unsupported by any evidence in the record at that time, is not
enough to decide the highly fact-dependent question of tack-
ing as a matter of law. I would therefore reverse and remand.




of the motion for a more definite statement claiming that “[w]hether two
variants constitute a single mark is a question of law” (citing Data Con-
cepts, 150 F.3d at 624).
   2
     I am not aware of any precedent in which tacking has been rejected as
a matter of law when the two marks are so closely related and alike. Here,
both marks involve a non-capital, right-slanted, thick-sided, bold, and styl-
ized “o” with an apostrophe after it at the upper right corner. See maj. op.
at 11609. The cases cited by the majority, deciding that tacking was not
allowed as a matter of law, either occurred after fuller factual develop-
ment; or involved the addition, replacement, or subtraction of words or let-
ters (or a conversion from capital to small letters, or vice versa); or both.
Maj. op. at 11609-10. None of those changes occurred here.